DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 09/13/21 has been entered. Claims 1, 5, 8, and 11 have been amended, and claims 3 and 7 have been cancelled. Claims 1-2, 4-6, 8-13 and 15 are addressed in the following office action.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “an interface element configured to receive…and to transmit” in claim 13.

If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 8-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 5,066,276) in view of Howieson (US 2010/0331818) and Yaacobi et al. (US 6,413,245), all cited in previous office action.
Regarding claim 1, an invention relating to instruments for removal or injection of intra-ocular material, Wang discloses a posterior vitreous detachment system (Fig. 3), comprising: elongate member [i.e. tip (A, see annotated figure below) of needle (26)] having a proximal end (B, see annotated figure below) and a distal end (C, see annotated figure below), the elongate member being coupled to a fluid reservoir (42) and having a lumen [i.e. tip hollow needle (Col. 4, lines 14-16)] configured to deliver fluid from the reservoir for use in a posterior vitreous detachment procedure (Col. 6, lines 23-25 & Col. 9, 

    PNG
    media_image1.png
    443
    205
    media_image1.png
    Greyscale

	In the same field of endeavor, which is instruments for injection of intra-ocular material, Howieson teaches (Fig. 2a) a flexible elongate member [i.e. needle (10) comprising a flexible curved plastic tube (12; Par. 0045 & 0047)].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang to have a flexible elongate member. Doing so would reduce the risk of trauma of a patient's eye during an ophthalmic surgical procedure (Par. 0008), as taught by Howieson.
In the same field of endeavor, which is instruments for injection of intra-ocular material, Yaacobi teaches (Fig. 3C) wherein a distal end (52c) of an elongate member (86) comprises a first side port (64c) and a second side portion (64d), the first side port directing the series of pulses toward the vitreous and the second side port directing the series of pulses toward the retina [i.e. laterally to the axis of the elongate member] (Col. 7, lines 55-67 & Col. 8, lines 1-19). Also, Yaacobi discloses a flexible elongate member (Col. 5, lines 8-15).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang, in view of Howieson, to have wherein the 
Regarding claim 2, Wang, as modified by Howieson and Yaacobi, discloses the tissue separation system of claim 1. Wang, as modified by Howieson discloses further comprising a tapered section (D, see annotated figure below) at the distal end of the flexible elongate member [i.e. needle comprising a flexible curved plastic tube, see paragraphs 0045 & 0047 of Howieson], the tapered section comprising a nozzle [i.e. opening at end of tip of needle] through which the pulses are expelled from the distal end (Col. 8, lines 64-68 & Col. 9, line 1). 

    PNG
    media_image2.png
    443
    205
    media_image2.png
    Greyscale

Regarding claim 4, Wang, as modified by Howieson and Yaacobi, discloses the tissue separation system of claim 1. Wang fails to further disclose further comprising a nozzle configured to direct the series of pulses of fluid away from a luminal axis of the flexible elongate member.
In the same field of endeavor, which is instruments for injection of intra-ocular material, Yaacobi teaches (Fig. 3C) further comprising a nozzle (64c & 64d) configured to direct the series of pulses of fluid 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang, in view of Howieson and Yaacobi, to have a nozzle configured to direct the series of pulses of fluid away from a luminal axis of the flexible elongate member. Doing so would create a larger drug depot [i.e. fluid deposit] when desirable (Col. 8, lines 15-16), as taught by Yaacobi.
Regarding claim 5, Wang, as modified by Howieson and Yaacobi, discloses the tissue separation system of claim 1. Wang discloses wherein the fluid reservoir contains pressurized air (Col. 14, lines 24-28) and the pump system (244; Fig. 9) is configured to release a pulse of pressurized air (Col. 13, lines 56-59).
Regarding claim 8, Wang, as modified by Howieson and Yaacobi, discloses the tissue separation system of claim 1. Wang further discloses (Fig. 3) further comprising a controller (46, 52, 54) configured to encode the user command to cause the control system to: initiate the series of pulses (Col. 8, lines 12-14); terminate the series of pulses (Col. 8, lines, 2-7 & 11-17); adjust a pressure of the series of pulses (Col. 7, lines 64-67); or adjust a volume of fluid expelled in each pulse of the series of pulses (Col. 8, lines 11-12).
Regarding claim 9, Wang, as modified by Howieson and Yaacobi, discloses the tissue separation system of claim 1. Wang further discloses wherein the fluid reservoir contains a non-Newtonian fluid [i.e. HEALON gel sodium hyaluronate or other vicious material (Col. 5, line 4 & Col. 8, lines 51-52)].
Regarding claim 10, Wang, as modified by Howieson and Yaacobi, discloses the tissue separation system of claim 1. Wang further discloses wherein the fluid comprises a balanced salt solution [i.e. HEALON gel sodium hyaluronate (Col. 5, line 4 & Col. 8, lines 51-52)].

In the same field of endeavor, which is instruments for injection of intra-ocular material, Howieson teaches (Fig. 2a) a flexible elongate member [i.e. needle (10) comprising a flexible curved plastic tube (12; Par. 0045 & 0047)].

In the same field of endeavor, which is instruments for injection of intra-ocular material, Yaacobi teaches (Fig. 3C) wherein a distal end (52c) of an elongate member (86) comprises a first side port (64c) and a second side portion (64d), the first side port directing the series of pulses toward the vitreous and the second side port directing the series of pulses toward the retina [i.e. laterally to the axis of the elongate member] (Col. 7, lines 55-67 & Col. 8, lines 1-19). Also, Yaacobi discloses a flexible elongate member (Col. 5, lines 8-15).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang, in view of Howieson, to have wherein the distal end comprises a first side port and a second side portion, the first side port directing the series of pulses toward the vitreous and the second side port directing the series of pulses toward the retina to separate the vitreous from the retina. Doing so would create a larger drug depot [i.e. fluid deposit] when desirable (Col. 8, lines 15-16), as taught by Yaacobi.
Regarding claim 13, Wang, as modified Howieson, discloses the ophthalmic surgical system of claim 11. Wang discloses (Fig. 3) further comprising an interface element (46, 52, 54) in communication with the control system, the interface element configured to receive a command from a user and to transmit the command to the control system (Col. 7, lines 62-68 & Col. 8, lines 1-17). Note, applicant’s specification details that the interface element comprises a slider (312; Par. 0035). Elements (43, 52, 54) is considered an equivalent structure]
.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 5,066,276) in view of Howieson (US 2010/0331818) and Yaacobi et al. (US 6,413,245), as applied to claim 1 above, and further in view of Kojima (US 2011/0208224), cited in previous office reaction.
Regarding claim 6, Wang, as modified by Howieson and Yaacobi, discloses the tissue separation system of claim 1. Wang is silent about the pump system comprises a diaphragm pump.
In the analogous art of fluid injection, Kojima teaches a pump system comprises a diaphragm pump (Par. 0038).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang, in view of Howieson and Yaacobi, to have the pump system comprises a diaphragm pump. Doing so would allow a necessary and sufficient supply amount of liquid without air bubbles being trapped in the liquid (Par. 0038), as taught by Kojima.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 5,066,276) in view of Howieson (US 2010/0331818) and Yaacobi et al. (US 6,413,245), as applied to claim 1 above, and further in view of Goll (US 6,344,027), cited in previous office action.
Regarding claim 12, Wang, as modified by Howieson and Yaacobi, discloses the ophthalmic surgical system of claim 11. Wang fails to further disclose wherein a width of the nozzle is greater than a diameter of the flexible elongate member.
In the analogous art of fluid injection devices, Goll teaches the injection port may have a diameter larger than the diameter of the nozzle lumen, such that fluid exiting the injection port decreases in pressure and velocity, but increases in area. Alternatively, the injection port may have a diameter smaller than the diameter of the nozzle lumen, such that the fluid exiting the injection port 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang, in view of Howieson and Yaacobi, to have a width of the nozzle is greater than a diameter of the flexible elongate member, as taught by Goll, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine experimentation in the art. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). MPEP 2145.05 II(B).
Response to Arguments
Applicant's arguments filed 09/13/21 have been fully considered but they are not persuasive.
Applicant argues Wang, Howieson, and Yaacobi do not disclose, teach, or suggest at least "a footswitch actuatable to initiate the series of pulses at a pulse rate selected by a user through a graphical user interface;  wherein the distal end of the flexible elongate member comprises a first side port and a second side port, wherein the first side port is configured to direct the series of pulses toward the vitreous and the second side port is configured to direct the series of pulses toward the retina to separate the vitreous from the retina" (emphasis added) as recited in amended claim 1. Examiner respectfully disagrees. 
Wang discloses a footswitch (52) actuatable to initiate the series of pulses at a pulse rate [i.e. the rate is set by manipulation of a time control knob 54] selected by a user through a graphical user interface [i.e. display and control switches] (Col. 4, lines 41-68; Col. 5, lines 1-18; Col. 7, lines 62-68; Col. 8, lines 1-17 and 58-68; Col. 9, lines 1-7; Col. 11, lines 24-32). However, Wang fails to disclose a flexible elongate member; and wherein the distal end of the flexible elongate member comprises a first side 
 
    PNG
    media_image2.png
    443
    205
    media_image2.png
    Greyscale

	In the same field of endeavor, which is instruments for injection of intra-ocular material, Howieson teaches (Fig. 2a) a flexible elongate member [i.e. needle (10) comprising a flexible curved plastic tube (12; Par. 0045 & 0047)].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang to have a flexible elongate member. Doing so would reduce the risk of trauma of a patient's eye during an ophthalmic surgical procedure (Par. 0008), as taught by Howieson.
In the same field of endeavor, which is instruments for injection of intra-ocular material, Yaacobi teaches (Fig. 3C) wherein a distal end (52c) of an elongate member (86) comprises a first side port (64c) and a second side portion (64d), the first side port directing the series of pulses toward the vitreous and the second side port directing the series of pulses toward the retina [i.e. laterally to the axis of the elongate member] (Col. 7, lines 55-67 & Col. 8, lines 1-19).
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Chima Igboko whose telephone number is (571)272-8422. The examiner can normally be reached on Monday-Friday 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho, at (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	
	/C.U.I/               Examiner, Art Unit 3771 


/TUAN V NGUYEN/Primary Examiner, Art Unit 3771